Case 7:20-cv-00085-M-BP Document 24 Filed 07/26/21 Pagelof1 PagelD 488

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

WICHITA FALLS DIVISION

IMAN HUIETT (NEXT OF KIN) O/B/O §
D.D. (MINOR), §
§
Plaintiff, §
§

v. § Civil Action No. 7:20-cv-00085-M-BP
§
ANDREW M. SAUL, §
Commissioner of Social Security, §
§
Defendant. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The District Court reviewed the proposed Findings,
Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

It is therefore ORDERED that the Commissioner’s decision is AFFIRMED.

SO ORDERED this 70 day of July, 2021.

dg

 

 

 
